Citation Nr: 1707444	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to April 1977 and from April 1980 to April 1986.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2011 and October 2014 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified during a videoconference hearing held before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

VA assisted the Veteran during the course of this appeal, including by providing a VA audiological examination and obtaining treatment records, which include other audiological testing results.  During the January 2017 hearing, the Veteran testified that his hearing loss had worsened since the most recent examination.  Therefore, amore current examination is needed. 

VA also assisted the Veteran by attempting to corroborate the claim that, although he was not stationed in Vietnam, he visited there in 1964, while serving on the USS Kitty Hawk in the South China Sea.  The Veteran has stated that as an Aviation Machinist Mate, 2nd class, assigned as Captain of an A-3 Sky Warrior, he flew the fourth seat on certain flights, which involved thrice visiting Saigon and once visiting DaNang.  He stated that his duties in Vietnam included pre- and post-flight checks and packing the drag chute, tasks that took between two and three hours.  The Veteran stated that captain always remained with the aircraft. 

The service personnel records confirm service on the USS Kitty Hawk and establish that, in January 1964 and December 1964, the Veteran underwent operational flight training and was designated as an A-3B Plane Captain.  He submitted written statements from fellow servicemen, one of which indicates that, as a plane captain of the Heavy Attack Squadron Thirteen, during its 1963 to 1964 Western Pacific Cruise, the Veteran occasionally flew with his crew to air bases in Vietnam, including Saigon and DaNang.  The other is from a retired Naval Reserve Captain who served in the Veteran's squadron and indicates a belief that the Veteran spent time on the ground in Vietnam.  That person explained that, during the time period in question, a number of plane captains and flight crews flew and landed in Vietnam.  

The RO requested numerous service personnel records and other documents to corroborate those statements, most of which are not in the claims file or are illegible.  In addition, the legible documents pertain to the early and middle part of 1964, not the latter part of 1964, after which the Veteran was designated as a Plane Captain.  

Accordingly, these claims are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of the bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should conduct audiologic testing and should describe the effects of bilateral hearing loss on the Veteran's occupational functioning.

2.  Contact the appropriate records custodian, to include the Joint Services Records Research Center or any other appropriate agency and exhaust all avenues of development, including by obtaining copies of all relevant TDY orders, disembarkation forms, sea and air travel embarkation slips, and flight logbooks, in an effort to determine whether it is at least as likely as not (50 percent or greater probability) that at any point in 1964, the Veteran, as an A3-B Plane Captain, flew to an airbase in Vietnam, including Saigon and/or DaNang.  Associate with the record all information obtained.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

